             Case 1:19-mc-00271 Document 1 Filed 05/24/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 AGUDAS CHASIDEI CHABAD OF
 UNITED STATES,                                         Misc. Case No. 19-mc-271

                                     Plaintiff,         Underlying Case in the U.S. District
                                                        Court for the District of Columbia, Civil
v.                                                      Action No. 1:05-cv-01548-RCL
RUSSIAN FEDERATION; RUSSIAN                             NOTICE OF MOTION TO QUASH
MINISTRY OF CULTURE AND MASS                            THE SUBPOENA DATED
COMMUNICATION; RUSSIAN STATE                            MARCH 26, 2019
LIBRARY; and RUSSIAN STATE MILITARY
ARCHIVE,
                          Defendants.



        PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

 Procedure, upon the accompanying Memorandum of Law in Support of Non-Party State

 Development Bank VEB.RF (“VEB”) (f/k/a Vnesheconombank)’s Motion to Quash the

 Subpoena dated March 26, 2019, the exhibits thereto, and the Declaration of Kenneth J.

 Pfaehler, Non-Party VEB will move this Court, the United States District Court for the Southern

 District of New York, at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl

 Street, New York, New York 10007-1312, at a date and time to be determined by the Court, for

 an Order quashing the subpoena dated March 26, 2019, or in the alternative for an order staying

 compliance with the Subpoena pending resolution of the issues identified in the United States’

 Statements of Interest, with leave to refile the motion to quash at that time.

        Dated: May 24, 2019                          Respectfully submitted,

                                                     DENTONS US LLP

                                                     /s/ Kenneth J. Pfaehler
                                                     Kenneth J. Pfaehler
                                                     Dentons US LLP
                                                     1900 K Street, N.W.
                                                     Washington, D.C. 20006
                                                     (202) 408-6468
Case 1:19-mc-00271 Document 1 Filed 05/24/19 Page 2 of 2



                               (202) 496-7756
                               kenneth.pfaehler@dentons.com

                               Counsel for Non-Party State Development
                               Bank VEB.RF (f/k/a Vnesheconombank)




                           2
